A

OC.OCO"~EG)O"ILUJN

NNN|\)NM|\)|\)N_\_\._\_.:._\.A_\_\_>._\
OD`JO)U»P~ODN->C><Dm‘-l®{}?-l>m¥\)-\

 

   
    

a § §§§

unn®“‘“ , ‘ -.,»
Deborah Zuranich Nli||er U““E“S;§i£:£?l§§cu,%k " "
3053 Fillmore St. #245 m § __.) ' _ b
San Francisco, CA 94123 ._=;gi=, ;, _. .. __ 5, h

Debtor In Propna Persona §;`LE?… adm

ii€`t. LiiiF-;z'. i-::- l;n.

UN|TED STATES BANKRUPTCV COURT
NORTHERN DISTRICT OF CALIFORNIA - SAN FRANC!SCO

!N RE: )Case NO. 18-BK-3'|252-HLB‘13
)
DEBORAH Nl|LLER ZURAN|CH g CHAPTER 13
Debtor. ) i\/|OT|ON FOR EXTENSEON OF TIME TO

)F|LE REQU|RED DOCUMENTS
) Fed. Rule Bankruptcy Procedure 1007(0)
))AND IVIOTION TO CONTlNUE § 341 NlTG

The Debtor Deborah hereby declares and moves the Court as follows:

1. On November 20"‘ 2018, l filed a voiuntary petition in bankruptcy
which halted the foreclosure sale of real property.

2. The Chapter 13 schedules, statement of affairs, statement of current
monthly income, and Chapter 13 plan were originally due on 12-4-2018.

3. As explained in my previous BK filing that was dismissed due to my
inability to file the necessary documents by the Court extended date, my brother
John who was supposed to be back in the US by now is still overseas due to
circumstances beyond his control. He has the access to the critical files needed
to file the documents l am therefore requesting a 30 day extension to file the
documents

4. The primary issue in this case is the greed and desire of the lender
to foreclose on the property and earn a more than $1 million in equity in the
property rather than negotiate in good faith a renewal of the loan that is difficult

to obtain in the market due to title being in the name of a trust, an issue that many

 

MOT|ON FOR EXTENSION OF TIME TO F|LE DOCUMENTS

'1' Exhibit1

CaSe: nl.8-31252 DOC# 10 Filed: 12/04/18 Er§e'l'ed: 12/05/18 10223:05 Page 1 Of 2

 

 

_`L

banks will not touch.

5. The lender’s entire loan amount is fully secured by the real estate,
the property is prime lakefront property in Lake Tahoe with a Zillow estimate of
more than $1.5 million (actual market value of perhaps $1.8 million with no other
loans or encumbrances, ieaving an equity of up to $1 million that the lender
would like to take from our farnin that our father worked to give to us over his
many years of hard work as a realtor, over the Thanksgiving and Christmas
season. Their conduct in refusing to deal in good faith and gain an unjust

enrichment instead of being content with an above market return is very

OCDC»O‘-JCDU`l-b-WN

-u'L

despicabie and predatory and that is why we are seeking the protection of the

_\.
_\.

Bankruptcy Court in good faith to prevent a miscarriage of justice and

......\.
I\J

unconscionable forfeiture of our family’s land, that the law abhors.

_\
w

6. The monthiy loan payments of $5,000 can more than easily be

....'L
h

covered by the revenue that is currentiy generated by the property by renting the

_\
U'l

property on AirBNB and VRBO for nightly prices of up to $350 a night, payments

_'L
O)

that we are more than wiiling to start making if the lender can negotiate a written

.-.1.
-\`|

agreement in good faith and honor, instead of refusing to do so as they have

_\
03

done until now.

.....\
CD

| declare under penalty of perjury of the laws of the State of California and

N
O

the laws of the United States that the foregoing is true and correct.

N
_\

     

oate: necember 4th 2018. nga

l\}
l\)

Debra iller furanit:h
Debtor

NNNI\JNI'\)
OD"JO)C.DL(.\.'>

 

N|OT|ON FOR EXTENS|ON OF T|ME TO FiLE DOCUMENTS

` 21 Exhibit 1
CB_S€ 18-31252 DOC# 10 Fll€df 12/04/18 déi'[€l’€df 12/05/18 10123105 PB_Q€ 2 Of 2

 

 

 

